                            IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

RICHARD MEYER,                                   §
     Plaintiff,                                  §
                                                 §
v.                                               §        CASE NO.: 1:18-CV-00800-LY
                                                 §
MARK WAID ,                                      §       (Jury Demanded)
    Defendant.                                   §

             UNOPPOSED MOTION TO CONDUCT JURISDICTIONAL DISCOVERY

             Plaintiff Richard Meyer (“Meyer”) files this Unopposed Motion for Leave to Conduct

Jurisdictional Discovery.

             1.    Meyer contends that jurisdictional discovery is necessary to defend against the

Motion to Dismiss for Lack of Personal Jurisdiction (Dkt. 10) filed by Mark Waid. Meyer

believes that jurisdictional discovery is necessary to inquire into Waid’s contacts with the state of

Texas generally and his contacts with Texas in relation to the allegations in this suit.

             2.    Meyer requests that he be allowed to conduct the following discovery:

                   a.     submit no more than 7 document requests to Waid seeking information
                          about his contacts with Texas relating to Waid and Antarctic Press,
                          including text messages, phone records, social media posts, emails, public
                          statements and other Texas-related communications;

                   b.     submit no more than 3 interrogatories requesting Waid to identify his
                          contacts with the state of Texas over the last two years as well as to identify
                          persons in Texas, with whom Waid communicated, if any, regarding
                          Meyer and the substance of those communications;

                   c.     subpoena documents from non-party Antarctic Press (Meyer’s intended
                          publisher for his comic books) relating to Meyer, Waid, and Meyer’s comic
                          book;

                   d.     depose the two owners of Antarctic Press for no more than three hours each
                          to determine nature and extent of their communications with Waid and the
                          reasons for canceling its contract, if any, with Meyer; and




00027586.1
                  e.     depose Mark Waid, in California (or in Texas with the express agreement
                         of Waid), for no more than three hours about his activities regarding
                         Antarctic Press and his contacts with Texas.

Meyer expects that all of this discovery can be completed within ninety days of authorization

from this Court.

             3.   In addition to the foregoing, should Meyer decide to submit his own affidavit or

declaration relating to Waid’s contacts with the state of Texas, Meyer will give Waid ten days’

notice of that election and thereafter appear for a deposition at the office of his counsel for up to

three hours relating to the substance or contemplated substance of such affidavit or declaration.

             4.   The parties agree that Defendant Waid shall have the right to submit evidence

obtained through any jurisdictional discovery as well; Waid may file such evidence as part of a

supplement to his pending motion to dismiss or as part of his reply brief.

             5.   Defendant preserves the right to lodge appropriate objections to Meyer’s

discovery. Meyer will not use Waid’s lack of opposition to this motion or any related discovery

to argue that Waid has in any way waived any part of his jurisdictional challenge.

             6.   Finally, Meyer requests the Court to extend the deadline for his response to Waid’s

motion to dismiss for lack of personal jurisdiction until fourteen days following the expiration of

the ninety day period allotted for completion of jurisdictional discovery.

                       CERTIFICATE OF CONFERENCE AND PRAYER

             7.   Counsel for Meyer discussed the relief requested in this motion with Waid’s

counsel, who confirmed that this motion is unopposed.




00027586.1

_____________________________________________________________________________
UNOPPOSED MOTION TO CONDUCT JURISDICTIONAL DISCOVERY                   Page 2
             WHEREFORE, Plaintiff Richard Meyer respectfully requests that the Court enter an order

permitting the discovery described above and for all other relief to which Meyer is entitled.

                                                 Respectfully submitted,

                                                 FRITZ, BYRNE, HEAD & GILSTRAP, PLLC
                                                 221 West Sixth Street, Suite 960
                                                 Austin, Texas 78701
                                                 Telephone: (512) 476-2020
                                                 Telecopy: (512) 477-5267

                                                 BY:      /s/ Daniel H. Byrne
                                                        Daniel H. Byrne
                                                        State Bar No. 03565600
                                                        Email: dbyrne@fbhg.law
                                                        Dale L. Roberts
                                                        State Bar No. 24001123
                                                        Email: droberts@fbhg.law

                                                 ATTORNEYS FOR PLAINTIFF RICHARD MEYER

                                    CERTIFICATE OF SERVICE

       I certify that this document was served on the counsel of record listed below using the
Court’s ECF system on November 28, 2018:

Beverly Reeves
breeves@reevesbrightwell.com
Ryan Pierce
rpierce@reevesbrightwell.com
Reeves & Brightwell, LLP
221 West Sixth Street, Suite 1000
Austin, Texas

Mark S. Zaid
mark@markzaid.com
Mark S. Zaid, P.C.
1250 Connecticut Avenue, Northwest, Suite 700
Washington, D.C. 20036

                                                 /s/ Daniel H. Byrne




00027586.1

_____________________________________________________________________________
UNOPPOSED MOTION TO CONDUCT JURISDICTIONAL DISCOVERY                   Page 3
